DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims x that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2017/0079006 and US 2006/0072520. 
The improvement comprises:
US 2017/0079006 is considered as the closest prior art that teaches a positioning device comprising:
a downlink signal receiver receiving a downlink signal from a base station (Fig.4 step 2 and para.160-162, where the Positioning node receives the configuration information from a base station);
an uplink signal receiver receiving an uplink signal from a terminal (Fig.4 step 4 and para.160 and 164, where the Positioning node receives the uplink positioning reference signal from UE);
a communication unit transmitting a measurement signal obtained by measuring the uplink signal to the base station or a position measurement server (Fig.4 step 6 and para.166, where the positioning node reports the measurement result to the base station); and
a controller determining whether the uplink signal receiver performs an operation of detecting the uplink signal from the terminal and whether the communication unit performs an operation of transmitting the measurement signal to the base station or the position measurement server (Fig.4 step 5 and para.165, where the positioning node measures a received signal power and/or an angle of arrival of the received uplink positioning reference signal); and 
a communication unit receiving a measurement signal for a terminal from a positioning device (Fig.4 and para.166, where the positioning node reports the measurement result to the base station); and 
a controller calculating a position of the terminal based on the measurement signal for the terminal (Fig.4 step 7 and para.167, where the base station determines a position of the UE according to the measurement result).

US 2006/0072520 teaches a method of configuring an uplink signal comprising: 
obtaining information on a state of a terminal (para.44, where the transition from the idle state to the transfer state in GPRSoccurs by the user terminal sending an access request message on the PRACH (or RACH if PCCCH is not present) to the network);
when the state of the terminal is an inactive state, generating a state transition signal for instructing a state transition of the terminal in the inactive state and generating a downlink signal for causing the terminal to transmit an uplink signal (para.44, where the transition from the idle state to the transfer state in GPRSoccurs by the user terminal sending an access request message on the PRACH (or RACH if PCCCH is not present) to the network); and
transmitting the state transition signal and the downlink signal to the terminal (para.44, where the transition from the idle state to the transfer state in GPRSoccurs by the user terminal sending an access request message on the PRACH (or RACH if PCCCH is not present) to the network).

With regard Claim 1, US 2017/0079006 in view of US 2006/0072520 fails to teach the limitation of "a communication unit configured to receive an uplink signal configuration request for a terminal in a standby state from a positioning device or a server communicating with the positioning device; generate a state transition signal for instructing a state transition of the terminal in the standby state;" as recited in claim 1.

With regard Claim 6, US 2017/0079006 in view of US 2006/0072520 fails to teach the limitation of "determine a state of the positioning device according to whether the terminal transmits the uplink signal used for positioning or whether the positioning device successfully detects the uplink signal transmitted from the terminal, and display state information of the positioning device at a display connected to the positioning device or transmit the state information of the positioning device to a server communicating with the positioning device." as recited in claim 6.

With regard Claim 8, US 2017/0079006 in view of US 2006/0072520 fails to teach the limitation of "receive a measurement signal for a terminal and state information of at least one positioning device from the positioning device; calculate a position of the terminal based on the measurement signal for the terminal and the state information." as recited in claim 8.

With regard Claim 10, US 2017/0079006 in view of US 2006/0072520 fails to teach the limitation of " receive an uplink signal configuration request for a terminal in a standby state from a positioning device or a server communicating with the positioning device; generating a state transition signal for instructing a state transition of the terminal in the inactive state,1" as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0295633 is cited because they are put pertinent to the system for wireless communication for a tracking channel. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633